DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 1 June 2022.
This office action is made Final.
Claims 1, 2, and 5-13 have been amended.
Claims 3 and 4 have been cancelled.
The art rejections of Claims 1-3, 10-13 have been withdrawn as necessitated by the amendment. 
Claims 1-2, 5- 13 are pending. Claims 1 and 12-13 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	The amendment to the specification filed on 1 June 2022 has been accepted and entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "processing circuitry" is not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Drawings
	The replacement drawings filed on 1 June 2022 has been accepted and entered.
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “table C” and “table D”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The limitations of Claims 1-11 no longer invoke 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-13 are and 8-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 102487396, 4/2/2019) in further view of Rapp (US 9715487, 2017)
As per independent claim 1, the Examiner respectfully state that the language of the claim does not narrow or define what converting is and what a constraint. The language appears to state that the text from the cell is viewed as the constraint. Therefore, the broadest reasonable interpretation is applied. Furthermore, the language is silent on what a first condition is and a second condition is. Furthermore, its unclear what the language means “a first constraint regarding a first condition” and “a second constraint regarding a second condition” or what “converting text into a (first/second) constraint regarding a (first/second) condition” is. Therefore, the broadest reasonable interpretation is applied.
Therefore, Carroll et al discloses an apparatus comprising processing circuitry (FIG 8) performing the method comprising:
detect a common attribute indicated in a first table and a second table; (FIG 4; Col 11, line 43 – Col 12, line Determines customer Y is in both tables)
converting a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table; converting a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: Determines one or more cells from one table and one or more cells from another table comprise the same attribute (e.g. Customer Y). Translating data from different tables into one target table. Data from both tables with a common attribute are consolidate together and placed into a target table. The text “Somewhere, TX” from a first cell is in a row/column from a first table corresponding the Customer Y and the text “Samsung S5” from a second cell is in a row/column from a second table corresponding the Customer Y. These texts are extracted from their respective tables and cells and placed into a target table, a form of converting. 
generate a (third) constraint including information about the common attribute based on contents of the first table and the second table.( FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: identify a relationship between the first table of data and the second table of data; and translate data from the first table of data and the second table of data such that the relationship between the tables is maintained. This relationship information is used consolidate data such that the data rows of the Y customer in both tables are consolidated into one row in a new table (form of a constraint). In other words,  it is determined one or more cells from one table and one or more cells from another table comprise the same attribute (e.g. Customer Y) and the information from these cells are consolidated to the same row in a new table. In order to perform these operation, information on the relationship between the tables had to be generated)
Furthermore, as explained above, Carrol discloses translating data from different tables into one target table. Data from both tables with a common attribute are consolidate together and placed into a target table. The text “Somewhere, TX” from a first cell is in a row/column from a first table corresponding the Customer Y and the text “Samsung S5” from a second cell is in a row/column from a second table corresponding the Customer Y. The extraction of data/text from both tables can be viewed as extracting and creating constraints. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11) Furthermore, each of these texts appear to have their a different condition. The text from first cell has first text value “Somewhere, TX” (first condition) and the text from the second cell has second text value “Samsung S5” (second condition). However, the cited art fails to specifically disclose converting the text indicated in the first cell… into a first constraint regarding a first condition; converting the text indicated in the second cell …into a second constraint into a first constraint regarding a first condition; and generating a third constraint including the information about the common attribute based on the contents. However, Rapp discloses extracting the data from a first cell “Apple” and the data from a second cell “Orange” (wherein both cells are in the same row (common attribute)) and combining this data to create data comprising “Apple Orange” and placed in a new cell comprising “Apple Orange”. The acts/steps of obtaining/extracting the text “Apple” from a first cell and “Orange” from a second cell is viewed as converting. Each of the extracted text is considered a constraint wherein each of these extracted texts/constraints each regard its own condition. The text from the first cell has a first value “Apple” (first condition) and the text from the second cell has a second value “Orange” (second condition). Since the constraints have different values, the constraints have/associated with different conditions. Furthermore, wherein these constraints are merged together “Apple Orange” is viewed as the new constraint and as the information about the common attribute. Extracting data from a table before placing it into a new cell usually involving storing the text into memory buffer. (Col 1 lines, 22-31; FIG 2B-C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features of Rapp since it would have provided the benefit of presenting the data in an understandable manner in a nicer looking presentation. In addition, merging cells providing the ability to create a label that spans several columns.
Thus, in conjunction with the cited prior art, the cited prior art teaches converting a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table into a first constraint regarding a first condition, converting a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table into a second constraint regarding a second condition, and generating a third constraint including information about the common attribute based on contents of the first table and the second table.

As per dependent claim 2, Carroll et al discloses detecting a table having a reference relationship with the first table or a second electronic document including a table having a reference relationship with the first table based on a text in a first electronic document including the first table. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: Discloses a table having a relationship with another table. These tables originate from the source of a source database, wherein the source database is a hierarchical database management system (Col 5, lines 8-10; Col 9, lines 40-46) Carroll discloses a hierarchical database management system is an XML document. (Col 5, lines 8-10) Therefore, the table having the relationship is based on a document comprising the first table.)

As per dependent claim 8, Claim 8 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Rapp discloses when the first constraint is not included in the second constraint, t the third constraint that is included in the second constraint. ((Col 1 lines, 22-31; FIG 2B-C: The text “Apple” is not in the text “Orange”, the combined text/constraint created includes “Orange”)
As per dependent claim 9, Claim 9 recites similar limitations as in Claim 1 and is rejected under similar rationale. The Examiner respectfully states the language is silent on how exactly generating the third constraint satisfies the first and second constraints. Therefore, the broadest reasonable interpretation is applied. Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Rapp discloses the “Apple Orange” is the combination/merging of the constraint/text “Apple” and the constraint/text “Orange”. (Col 1 lines, 22-31; FIG 2B-C) In order for the merging of these constraints/texts to form a third constraint, the two constraints had to be satisfied in some particular way. 
As per dependent claim 10, Carroll discloses identify a primary key of a record included in the first table and a primary key of a record included in the second table, wherein a primary key of a record for the first cell and a primary key of a record for the second cell coincide. (Col 12, lines 37-46: (Customer) “Y” in each table is considered a primary key. Both of them coincide since they share the same attribute.)
As per dependent claim 11, Carroll discloses detecting the common attribute by converting at least one of an attribute name in the first table and an attribute name in the second table. (Note: The term “converting” is not define; therefore, the broadest reasonable interpretation is applied. Col 11, lines 33 – Col 12, lines 46; Claim 11:  translate data from the first table of data and the second table of data. In order to perform this functionality, the data from each table had to extracted to be translated)
As per independent claim 12 and 13, Claims 12 and 13 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Carroll discloses a medium (Col 16, line 65 – Col 17, line 17)

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 9-10, with respect to IDS filed on 9/8/2020 have been fully considered and are persuasive.  The IDS filed on 9/8/2020 fully complies with 37 CFR 1.98(a).

Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s arguments to the objection to the drawings on pages 10-11, the Examiner respectfully states the replacement drawings and the amendment to the specification overcome all of the issues disclosed in the previous office action. However, the objection to the drawings still remains since the amendment to the specification created new issues. The amendment added reference characters “D” for table D and “C” for table C. However, neither of the figures disclose a table C or a table D. Thus, the drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description. 

	On pages 13-14, in regards to the independent claims, Applicant argues that Carroll and Rapp, primarily Rapp, does not teach the limitation “converting a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table into a first constraint regarding a first condition, converting a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table into a second constraint regarding a second condition, and generating a third constraint including information about the common attribute based on contents of the first table and the second table. Applicant argues that Rapp does not teach or suggest converting the text in the cell into "[a] constraint regarding [a] condition," as recited in the claim 1. Rapp's data "Apple" of the first cell and the data "Orange" of the second cell in Rapp are only data items, and cannot be interpreted "[a] constraint regarding [a] condition." Therefore, Applicant argues that Rapp/the cited art does not teach the argued limitation. However, the Examiner disagrees. 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Smith does not teach the limitation by merely summarizing Rapp and allegedly concludes that Rapp does not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Smith by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Rapp is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Chen, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states that the combination of Carroll and Rapp were used to teach the argued limitations of the independent claims, not Rapp alone. The Examiner states Rapp was used because Carroll did not teach converting the text indicated in the first cell… into a first constraint regarding a first condition; converting the text indicated in the second cell …into a second constraint into a first constraint regarding a first condition; and generating a third constraint including the information about the common attribute based on the contents.  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the language of the limitation is broad. The Examiner states that the language of the claim does not narrow or define what converting is and what a constraint. The language is silent on how exactly text from a cell is converted into a constraint. The language appears to state that the text from the cell is viewed as the constraint. Therefore, the broadest reasonable interpretation is applied. Furthermore, the language is silent on what a first condition is and a second condition is. Applicant specification provides no information or examples to properly interpret what a condition is. Furthermore, it’s unclear what the language means “a first constraint regarding a first condition” and “a second constraint regarding a second condition”. The language does not clearly indicate that that first and second condition have to be different. Therefore, the broadest reasonable interpretation is applied.
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant’s claimed invention. Thus, examiner submits that what is taught by the references of the cited art is considered functionally equivalent to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Carroll discloses converting a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table; converting a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: Determines one or more cells from one table and one or more cells from another table comprise the same attribute (e.g. Customer Y). Translating data from different tables into one target table. Data from both tables with a common attribute are consolidate together and placed into a target table. The text “Somewhere, TX” from a first cell is in a row/column from a first table corresponding the Customer Y and the text “Samsung S5” from a second cell is in a row/column from a second table corresponding the Customer Y. These texts are extracted from their respective tables and cells and placed into a target table, a form of converting. Furthermore, Carroll discloses generate a constraint including information about the common attribute based on contents of the first table and the second table.( FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: identify a relationship between the first table of data and the second table of data; and translate data from the first table of data and the second table of data such that the relationship between the tables is maintained. This relationship information is used consolidate data such that the data rows of the Y customer in both tables are consolidated into one row in a new table (form of a constraint). In order to perform these operation, information on the relationship between the tables had to be generated)
Furthermore, as explained above, Carrol discloses translating data from different tables into one target table. Data from both tables with a common attribute are consolidate together and placed into a target table. The text “Somewhere, TX” from a first cell is in a row/column from a first table corresponding the Customer Y and the text “Samsung S5” from a second cell is in a row/column from a second table corresponding the Customer Y. The extraction of data/text from both tables can be viewed as extracting and creating constraints. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11) Furthermore, each of these texts appear to have their a different condition. The text from first cell has first text value “Somewhere, TX” (first condition) and the text from the second cell has second text value “Samsung S5” (second condition). However, the cited art fails to specifically disclose converting the text indicated in the first cell… into a first constraint regarding a first condition; converting the text indicated in the second cell …into a second constraint into a first constraint regarding a first condition; and generating a third constraint including the information about the common attribute based on the contents. However, Rapp discloses extracting the data from a first cell “Apple” and the data from a second cell “Orange” (wherein both cells are in the same row (common attribute)) and combining this data to create data comprising “Apple Orange” and placed in a new cell comprising “Apple Orange”. The acts/steps of obtaining/extracting the text “Apple” from a first cell and “Orange” from a second cell is viewed as converting. Each of the extracted text is considered a constraint wherein each of these extracted texts/constraints each regard its own condition. The text from the first cell has a first value “Apple” (first condition) and the text from the second cell has a second value “Orange” (second condition). Since the constraints have different values, the constraints have/associated with different conditions. Furthermore, wherein these constraints are merged together “Apple Orange” is viewed as the new constraint and as the information about the common attribute. Extracting data from a table before placing it into a new cell usually involving storing the text into memory buffer. (Col 1 lines, 22-31; FIG 2B-C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features of Rapp since it would have provided the benefit of presenting the data in an understandable manner in a nicer looking presentation. In addition, merging cells providing the ability to create a label that spans several columns.
Thus, in conjunction with the cited prior art, the cited prior art teaches converting a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table into a first constraint regarding a first condition, converting a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table into a second constraint regarding a second condition, and generating a third constraint including information about the common attribute based on contents of the first table and the second table.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177